DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-10 in the reply filed on 11/01/2021 is acknowledged.  Withdrawal of Claims 11-24, in the reply filed by the Applicant on 11/01/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication Nos. JP 2017-244285 and JP 2017-24484, filed on 12/20/2017 are acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/18/2020 and 10/13/2021 were considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the terms “major diameter” and “minor diameter” render the claim indefinite.  It is unclear as to what dimensions and orientations correspond to a major diameter, and what corresponds to a minor diameter; that is, what differentiates a major diameter from a minor diameter.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting these terms to mean any diameters of the crystal grains.

In addition to the rejections set forth above, Claims 2-10 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2002/0011267 (Hirose).
In regards to Claims 1-, Hirose teaches a Ti alloy poppet valve, wherein oxygen is put into the valve in a furnace to introduce oxygen atoms into titanium of the valve, which is strengthened to increase hardness and wear resistance (Abstract), and wherein the total ratio of oxygen atoms to total atom number in the oxygen diffusion layer is 4 to 12% (Claim 4) – corresponding to a mechanical component made of titanium alloy and having a surface, and overlapping with the limitation of 1% (instant Claim 1), 1.3% (instant Claim 3), and 1.6% (instant Claim 5) by mass or more of oxygen being included at the surface.
Hirose also teaches that the valve is made of α-β titanium alloy (Claim 5), wherein said alloy is Ti-6Al-4V (Claim 6) – corresponding to the mechanical component is of α-β titanium alloy (instant Claim 7), wherein said alloy is a 64 titanium alloy (instant Claim 8), and that the valves had a hardness of 500-630 HV, which overlaps with the claimed range of the surface having a hardness of 600 HV or more (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound, compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Hirose teaches that the workpiece is placed in a furnace and heated at a temperature of 700-840 °C for 1-4 hours; this is the substantially similar method used by Applicants to produce the claimed product.  In particular, Applicant teaches that the oxygen permeation step includes .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-100666 (Fujii).
In regards to Claims 1, 3, and 5, Fujii teaches a high strength titanium alloy engine valve that is made of titanium alloy and contains an oxidized hardened layer on a surface of the engine valve (Abstract) – a mechanical component made of a titanium alloy and having a surface containing oxygen.  Although Fujii does not explicitly teach that at the surface, 1% or more of oxygen is included or that , one of ordinary skill in the art would recognize, given that the process of forming the oxide layer is substantially similar to that of the instant invention, that the product of Fujii would possess substantially similar characteristics and properties. Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).

Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a plurality of primary α grains and secondary α grains, wherein the primary grains at the surface have an area ratio of 10%-30% and the secondary grains having a major diameter of 75 µm or less and a minor diameter of 10 µm or less and at the surface, 1% or more of oxygen is included (instant Claim 1), 1.3% or more (instant Claim 3), and 1.6% or more (instant Claim 5).

In regards to Claims 2, 4, 6, and 7, Fujii teaches that the oxide hardened layer formed on the mechanical component has a Vickers hardness Hv of 500 or more, having an α phase in the microstructure (¶12) – which overlaps with the claimed ranges of the surface having a hardness of 600 Hv or more (instant Claim 2), 650 Hv or more (instant Claim 4), and 700 Hv or more (instant Claim 6), and corresponds to the titanium is an α-type titanium alloy (instant Claim 7).  It is well-settled that where the prior art describes the components of a claimed compound or n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-100666 (Fujii) as applied to Claims 1-7 above, and further in view of Japanese Patent Publication No. JPS-612747 (Maeda).
In regards to Claims 9-10, Fujii teaches that the product is usable in automotive applications and that the higher strength of the product is excellent in hot workability and low cost, and can have a wide range of effects by expanding application to mass-produced products (¶13), Fujii does not explicitly teach that the mechanical component is a bearing component (instant Claim 9) or that the mechanical component is a plain bearing (instant Claim 10).
In the same field of oxidizing titanium alloy components for improved mechanical properties, Maeda teaches that a titanium alloy as a rolling bearing has low reduction of strength and excellent corrosion and temperature resistance, with a hardness of at least HRC 58 from elements including O diffused into titanium and subjected to heat treatments (Pages 1-2) – corresponding to a mechanical component being a bearing component (instant Claim 9) and the mechanical component being a plain bearing (instant Claim 10).  Given that Fujii teaches that the process of oxidizing the product can be expanded to other mass-produced products, and Maeda teaches that HRC 58 (~600 HV) hardness is desired for titanium alloys oxidized and treated for rolling applications, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious to have utilized titanium alloy components such as rolling bearing 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2013/0316188 (Mori) teaches a sliding member having a sliding surface (Abstract), wherein the metal base material is a titanium alloy (¶38), which made by alpha-beta-type (¶38) and having an oxide part subjected to oxidation treatment, phase treatment, and grain size refinement treatment (¶40). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784